FILED
                            NOT FOR PUBLICATION                               MAY 03 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DANIEL SHAWN NEWSOM,                             No. 09-15125

               Petitioner - Appellant,           D.C. No. 2:04-cv-02134-GEB-
                                                 DAD
  v.

D. L. RUNNELS; ATTORNEY                          MEMORANDUM*
GENERAL OF THE STATE OF
CALIFORNIA,

               Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                             Submitted April 13, 2010**
                              San Francisco, California


Before:        KOZINSKI, Chief Judge, NOONAN and CALLAHAN, Circuit
               Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
      Because the trial judge’s provision of a binder to the jury did not violate the

Constitution, much less entitle petitioner to relief under 28 U.S.C. § 2254(d)(1), we

need not address respondent’s argument that petitioner’s claims are procedurally

barred. The judge did not pressure the jury to decide the case a particular way; he

merely provided procedural advice to help the jury deliberate. The Constitution

does not prohibit use of bold font in jury instructions to aid the jury’s

comprehension. Nor did the judge violate the Constitution when he instructed the

jury to deliberate and follow the law. “It is the duty of the court to instruct the jury

as to the law and it is the duty of the jury to follow the law as it is laid down by the

court.” Sparf v. United States, 156 U.S. 51, 74 (1895) (Harlan, J.) (quoting United

States v. Battiste, 24 F. Cas. 1042, 1043 (Story, Circuit Justice, C.C.D. Mass.

1835)).


      AFFIRMED.